  Case 3:20-cv-08123-JJT Document 20 Filed 07/26/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF ARIZONA
_________________________________
Brian Erskine,                    )
                                  )   Case No. CV-20-08123-PCT-JJT
                 Plaintiff;       )
v.                                )   Notice of Withdrawal of
                                  )   Plaintiff’s Motion (D#19)
Forrest Fenn,                     )
                                  )   No Hearing Date
                 Defendant.       )
_________________________________ )

                      NOTICE OF WITHDRAWAL OF MOTION

       TO ALL PARTIES AND ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE that Plaintiff hereby Withdraws (only the) “Motion for

Supplemental Pleading Pursuant to F. R. C. P. 15(d) To Be Consolidated with Responsive

Memorandum by Order, and Memorandum of Points of Authorities in Support,” filed

July 15 (D#19). Plaintiff also notes that the Motion to be withdrawn did not comply with

F. R. C. P. 11(a) and likely also was incorrectly electronically filed.


Respectfully submitted this 26th day of July, 2020.




_________________________________
Brian Erskine
Plaintiff
1338 Sabatina Street
Prescott, Arizona 86301-7402
(949) 424-4294
kattigara@gmail.com
  Case 3:20-cv-08123-JJT Document 20 Filed 07/26/20 Page 2 of 2




                             CERTIFICATE OF SERVICE

I hereby certify that on July 26, 2020, I caused the foregoing to be electronically filed

with the Clerk using the CM/ECF system, which will serve notice of such filing to

counsel of record and the Court Monitor to their registered electronic mail addresses:



                                  James W. Armstrong
                                    Brian E. Ditsch
                                 SACKS TIERNEY, P. A.

                               Karl Sommer
                     SOMMER KARNES AND ASSOCIATES LLP
                               Pro Hac Vice

                                  Attorneys for Defendant




_________________________________
Brian Erskine
Plaintiff
1338 Sabatina Street
Prescott, Arizona 86301-7402
(949) 424-4294
kattigara@gmail.com
